


AMENDED AND RESTATED
TERM REVOLVING NOTE
$810,810.81    September 22, 2014
FOR VALUE RECEIVED, HIGHWATER ETHANOL, LLC, a Minnesota limited liability
company (the "Borrower"), hereby promises to pay to the order of United FCS, PCA
(the "Bank"): (a) the principal sum of $810,810.81, or, if less, (b) the
aggregate unpaid principal amount of all Term Revolving Loan Advances (as
defined in the Credit Agreement (as defined below)) made by the Bank to the
Borrower pursuant to Section 2.03 of the Credit Agreement. The Borrower further
agrees to pay interest in like money to the Bank on the unpaid principal amount
hereof from time to time outstanding at the rates and on the dates specified in
the Credit Agreement, subject to the terms and conditions set forth in the
Credit Agreement; all such payments, unless sooner paid, shall be made no later
than the Maturity Date. All capitalized terms used and not defined herein shall
have the meanings assigned to them in the Credit Agreement. This Amended and
Restated Term Revolving Note (this "Term Revolving Note") amends, restates and
replaces that certain Term Revolving Note of the Borrower dated February 27,
2014.
This Term Revolving Note is one of the Term Revolving Notes evidencing the Term
Revolving Loan referred to in that certain Credit Agreement dated February 27,
2014, which has been amended and restated under that certain Amended and
Restated Credit Agreement of even date herewith, among the Borrower, the Bank
and the other commercial, banking or financial institutions from time to time
parties thereto, and AgStar Financial Services, PCA, as Administrative Agent
(the "Agent") (such agreement, as amended and restated, the "Credit Agreement").
This Term Revolving Note is subject to prepayment as provided in the Credit
Agreement. This Term Revolving Note is secured as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a mortgage, security interest or other lien
has been granted, the nature and extent of the security, and the terms and
conditions upon which such mortgages, liens and security interests were granted
and the rights of the Bank in respect thereof.
Upon the occurrence and during the continuance of any one or more of the Events
of Default set forth in Section 6.01 of the Credit Agreement, all amounts then
remaining unpaid on this Term Revolving Note shall, at the election of the
Agent, be immediately due and payable, all as provided in the Credit Agreement.
The Borrower hereby waives demand, presentment, protest and notice of nonpayment
and dishonor of this Term Revolving Note.
This Term Revolving Note shall be governed by and construed in accordance with
the laws of the State of Minnesota (without reference to the choice of law
principles thereof). The Borrower hereby submits to the jurisdiction of any
Minnesota State court sitting in Blue Earth County, Minnesota, or Federal court
sitting in Minneapolis, Minnesota, in any action or proceeding arising out of or
relating to this Term Revolving Note, and the Borrower hereby agrees that claims
in respect of such action or proceeding may be heard and determined in such
Minnesota State court or in such Federal court. The Borrower hereby waives, to
the fullest extent it may effectively do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding.
 
 
 
HIGHWATER ETHANOL, LLC
 
 
 
a Minnesota limited liability company
 
 
 
 
Date:
January 29, 2015
 
/s/ Brian Kletscher
 
 
 
Brian Kletscher
 
 
 
Chief Executive Officer
 
 
 
(Principal Executive Officer)





